        Case 3:16-md-02741-VC Document 13324 Filed 07/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
   LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC


   This document relates to:                       PRETRIAL ORDER NO. 241:
                                                   ORDER RE: PLAINTIFF FACT
   ALL CASES                                       SHEETS


       All plaintiffs in this MDL are reminded that they have been ordered to submit fact sheets

describing the details of their claims. See Pretrial Order No. 50, Dkt. No. 1883. This requirement

remains in effect, and any plaintiff who did not submit a fact sheet and accompanying document

by the required deadline is in danger of seeing their case dismissed. Monsanto is ordered to serve

this order by email on every plaintiff in this MDL whose case has not settled and who has not yet

submitted a fact sheet in accordance with Pretrial Order No. 50. Going forward, every Friday,

Monsanto must serve this order by email on any plaintiff whose case was transferred to this

MDL during the prior week.

       As noted in Pretrial Order No. 240, each plaintiff will also be required to submit

information about their claims to the Special Master as part of the Special Master’s settlement

program. See Dkt. No. 13323. That is a separate requirement; plaintiffs must comply both with

the Special Master’s request for information and with the requirement to submit fact sheets in

accordance with Pretrial Order No. 50.



       IT IS SO ORDERED.

Dated: July 23, 2021                         ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
